Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claims 1-12, 14-17, 19 and 21-23 are pending. Claims 1 and 17 have been amended. Claim 13, 18 and 20 are cancelled.  

Claim Objections
Claims 1-12, 14-17, 19 and 21-23 are objected to because of the following informalities:  
Regarding claim 1, in line 7, “…such that a plurality of flow paths exist in the plurality of pins,” should read --… such that a plurality of flow paths exist along the plurality of pins,--.
Regarding claim 17, in lines 5, “…such that a plurality of flow paths for the fluid exist in the plurality of pins;” should read --… such that a plurality of flow paths for the fluid exist along the plurality of pins,--.
Regarding claims 2-12, 14-16, 19 and 21-23, the claims are objected to by virtue of their dependency on claims 1 and 17.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means.” These claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
in claim 17,
first means for evaporating a fluid;
first means for containing the fluid;
second means for containing the fluid;
first means for pumping the fluid;
in claim 19,
second means for evaporating the fluid;
second means for condensing the fluid;
third means for containing the fluid;
second means for pumping the fluid.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations: 
“first means for evaporating a fluid/ 
first means for containing the fluid/ 
second means for containing the fluid/ 
first means for pumping the fluid/ 
second means for evaporating the fluid/
second means for condensing the fluid/
third means for containing the fluid/
second means for pumping the fluid/” 
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “first means/second means/means/third means” coupled with functional language 
“for evaporating a fluid/ 
for containing the fluid/ for pumping the fluid/ 
for evaporating the fluid/
for containing the fluid/
for pumping the fluid/” 
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
FIG. 4 is a schematic plan view of an example thermosiphon 400 with an embedded micro-pump 410, according to aspects of the present disclosure.  The thermosiphon 400 includes an evaporator 432, a condenser 440, a first channel 450, a second channel 452, and a fluid 460 (e.g., a refrigerant).  The evaporator 432 has an inlet 434 and an outlet 436, while the condenser has an inlet 442 and an outlet 444.  The evaporator 432 may have a number of micro-channels that run vertically.  The condenser 440 may similarly have a number of micro-channels that run vertically.  The first channel 450 is connected between the outlet 436 of the evaporator 432 and the inlet 442 of the condenser 440.  The second channel 452 is connected between the outlet 444 of the condenser 440 and the inlet 434 of the evaporator 432.  The micro-pump 410 is located in the second channel 452 and is operable to pump the fluid 464 in the second channel 452 from the condenser 440 to the evaporator 432. 
FIG. 7 is a schematic plan view of a thermosiphon 700 with two evaporators 732 and 733, two condensers 740 and 741, and two micro-pumps 710 and 711, according to aspects of the present disclosure.  The thermosiphon 700 also includes a first channel 750, a second channel 752, a third channel 753, and a fluid 760 and 761 (e.g., a refrigerant).  The first evaporator 732 has an inlet 734 and an outlet 736, while the second evaporator 733 has an inlet 735 and an outlet 737.  The first condenser 740 has an inlet 742 and an outlet 744, while the second condenser 741 has an inlet 743 and an outlet 745.  The first evaporator 732, second evaporator 733, first condenser 740, and second condenser 741 may have a number of micro-channels that run vertically.  The first channel 750 connects the outlet 736 of the first evaporator 732 and the outlet 737 of the second evaporator 733 with the inlet 742 of the first condenser 740 and the inlet 743 of the second condenser 741.  The second channel 752 is connected between the outlet 744 of the first condenser 740 and the inlet 734 of the first evaporator 732.  The third channel 753 is connected between the outlet 745 of the second condenser 741 and the inlet 735 of the second evaporator 733.  The first micro-pump 710 is located in the second channel 752 and is operable to pump the fluid 764 in the second channel 752 from the first condenser 740 to the first evaporator 732.  Similarly, the second micro-pump 711 is located in the third channel 753 and is operable to pump the fluid 765 in the third channel 753 from the second condenser 741 to the second evaporator 733.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16-17 and 22 are rejected under 35 U.S.C. 103 as being obvious over Chang (US 2007/0068654) in view of Chesser et al. (US 2003/0051859, herein “Chesser”).
Regarding claim 1, Chang discloses a thermosiphon (fig. 2 and 6) comprising: 
a fluid (400) (fig. 2);
a first evaporator (210) configured to evaporate the fluid (as it is well known in the art), wherein the first evaporator (210) has an inlet (213) and an outlet (212) (fig. 2);
a first condenser (220) configured to condense the fluid (as it is well known in the art), wherein the first condenser (220) comprises a fin condenser (220 plus 520, fig. 6) and has an inlet (222) and an outlet (223) (fig. 2);
a first channel (230) coupled between the outlet (212) of the first evaporator (210) and the inlet (222) of the first condenser (220) (fig. 2);
a second channel (240) coupled between the outlet (223) of the first condenser (220) and the inlet (213) of the first evaporator (210) (fig. 2); and
a first micro-pump located in the second channel (240) and operable to pump the fluid (400) in the second channel (240) from the first condenser (220) to the first evaporator (210) [par. 0038, lines 11-13].
	Chang does not disclose:
the first condenser being a pin fin condenser comprising a plurality of pin fins arranged such that a plurality of flow paths exist along the plurality of pins, the plurality of flow paths connecting the inlet to the outlet of the first condenser.
Chesser, also directed to a cooling device for electronic systems (figs. 4A to 5B and 8-9) comprising an evaporator (60A) having an inlet (70) and an outlet (72), a condenser (80), a first channel (190), and a second channel (192), teaches the condenser (80) [par. 0046] being a pin fin condenser (figs. 4A-4D) comprising an inlet (86) and an outlet (88) and comprising a plurality of pin fins (92) arranged such that a plurality of flow paths (fig. 4D) exist along the plurality of pins (92), the plurality of flow paths (fig. 4D) connecting the inlet (86) to the outlet (88) of the condenser (80) (fig. 4D). Chesser teaches the pin fin condenser (80) as an obvious variation of a fin condenser (140) having a cavity (140) and fins (151) (figs. 6A-6B) [par. 0054] just like the fin condenser of Chang (fig. 6), and for the purpose of optimizing rigidity and heat transfer within the condenser by using the pins (92) to strengthen the condenser and as nucleation sites  for condensate formation [par. 0046].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Chang the teachings of Chesser to have the first condenser being a pin fin condenser comprising a plurality of pin fins arranged such that a plurality of flow paths exist along the plurality of pins, the plurality of flow paths connecting the inlet to the outlet of the first condenser, in order to optimize rigidity and heat transfer capabilities of the condenser.


Regarding claim 2, Chang discloses: 
a wall (208) configured to separate the first channel (230) from the second channel (240) (figs. 2 and 6).
Regarding claim 3, Chang discloses:
a housing (200), wherein the first evaporator (210), the first condenser (220), the first channel (230), and the second channel (240) are disposed in the housing (200) (figs. 2 and 6).
Regarding claim 16, Chang discloses a device (figs. 2 and 6) comprising an integrated circuit [par. 0002, lines 1-21] and the thermosiphon of claim 1, 
wherein the thermosiphon is disposed adjacent to the integrated circuit and is configured to remove heat from the integrated circuit [par. 0025, lines 9-13].
Regarding claim 17, please refer to the rejection of claim 1, above.
Regarding claim 22, The combination of Chang and Chesser discloses:
The pins (Chesser, 92) of the pin fin condenser (Chesser, 80) being arranged in agrid (fig. 4D).

Claims 4-9 are rejected under 35 U.S.C. 103 as being obvious over Chang and Chesser in view of Samadiani et al. (US 2016/0085277, herein “Samadiani”)
Regarding claim 4, the combination of Chang and Chesser does not disclose:
a sensor configured to sense at least one operating parameter of the thermosiphon;
a controller configured to control operation of the first micro-pump;
the sensor being configured to provide an indication of the at least one operating parameter to the controller; and
the controller being configured to control the operation of the first micro-pump based on the indication.
Thermosiphon systems comprising control systems having controllers and sensors for the purpose of more accurately operate the thermosiphon system optimizing efficiency, are known in the art. Samadiani, for instance, also directed to a thermosiphon system (130) (figs. 2A, 2B) including an evaporator (132) in heat transfer communication with heat generating electronic devices (124), and a condenser (134) fluidly coupled to the evaporator (132) teaches: 
a sensor (146, 150) configured to sense at least one operating parameter of the thermosiphon [par. 0090]; and
a controller (144) configured to control operation of the thermosiphon system (130) [par. 0089, lines 8-13], wherein
the sensor (146, 150) is configured to provide an indication of the at least one operating parameter to the controller (144) [par. 0090], and
the controller (144) is configured to control the operation of the thermosiphon system based on the indication [par. 0089, lines 8-13].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Chang and Chesser the teachings of Samadiani about having a controller being configured to control the operation of the first micro-pump based on indication from the sensor in order to optimize the performance of the thermosiphon system by, for instance, more accurately matching a heat load generated by the integrated circuit (of Chang) by adjusting one or more components of the thermosiphon system through the controller [Samadiani, par. 0075, lines 1-8] (it is noted, the actuator -142- of Samadiani, could be a mechanical or electro-mechanical device –piston-cylinder, motor, or otherwise…- par. 0096, lines 1-5).
Regarding claim 5, the combination of Chang, Chesser and Samadiani discloses: 
the at least one operating parameter comprising a temperature of the first evaporator (Samadiani, 132) [Samadiani, par. 0090, lines 5-7].
Regarding claim 6, the combination of Chang, Chesser and Samadiani discloses: 
the at least one operating parameter comprisings a temperature of the fluid within the first evaporator (Samadiani, 132) [Samadiani, par. 0090, lines 5-7].
Regarding claim 7, the combination of Chang, Chesser and Samadiani discloses, as applies to claim 4, above
a switch (Samadiani, the controller -144- is read as a switch) configured to control operation of the first micro-pump, wherein the switch is responsive to a temperature [Samadiani, par. 0090, lines 5-7].
Regarding claim 8, the combination of Chang, Chesser and Samadiani discloses: 
the temperature being a temperature of the first evaporator [Samadiani, par. 0090, lines 5-7].
Regarding claim 9, the combination of Chang, Chesser and Samadiani discloses: 
the temperature being a temperature of the fluid within the first evaporator [Samadiani, par. 0090, lines 5-7].

Claims 10-11, 19 and 23 are rejected under 35 U.S.C. 103 as being obvious over Chang and Chesser in view of Chiriac (US 2007/0151275).
Regarding claim 10, the combination of Chang and Chesser discloses:
a second evaporator (Chesser, 60B) configured to evaporate the fluid (as it is well known in the art), wherein the second evaporator has an inlet (70) and an outlet (72) (figs. 8-9);
but does not disclose:
a second condenser configured to condense the fluid, wherein the second condenser has an inlet and an outlet and wherein the first channel is further coupled between the outlet of the second evaporator and the inlet of the second condenser;
a third channel coupled between the outlet of the second condenser and the inlet of the second evaporator; and
a second micro-pump located in the third channel and operable to pump the fluid in the third channel from the second condenser to the second evaporator.
However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, section VI, part B. In this case, duplicating one or more of the evaporators, condensers and pumps of the combination of Chang and Chesser and having a first channel coupled between the outlet of the second evaporator and the inlet of the second condenser would be obvious to a person of skill in the art since the second evaporator needs to be in fluid communication with the second condenser. Further, a third channel would necessarily be formed between the new (second) condenser and the new (second) evaporator as well as locating the second micro-pump in the newly formed channel since the existing (second) channel for a liquid fluid already has a micro-pump.
Furthermore, Chiriac teaches that cooling systems for electronic devices comprising a plurality of evaporators and condensers (fig. 2) wherein, for instance, a first channel (220) coupled between an outlet of a first evaporator (106A) and an inlet of a first condenser (112A) is further coupled between an outlet of a second evaporator (106B) and an inlet of a second condenser (112B), are known in the art, as an obvious variation of cooling systems comprising a single evaporator and a single condenser (fig. 1), and as required if, for instance, a plurality of heat generating components (Chiriac, 104A, 104B) apart from each other, are required to be cooled;
Therefore, it would have been obvious to one of skill in the art, before the filing date of the claimed invention, to incorporate in the combination of Chang and Chesser the teachings of Chiriac about the concept of having a cooling system comprising a second evaporator and a second condenser to have:
a second evaporator configured to evaporate the fluid, wherein the second evaporator has an inlet and an outlet;
a second condenser configured to condense the fluid, wherein the second condenser has an inlet and an outlet and wherein the first channel is further coupled between the outlet of the second evaporator and the inlet of the second condenser;
a third channel coupled between the outlet of the second condenser and the inlet of the second evaporator; and
a second micro-pump located in the third channel and operable to pump the fluid in the third channel from the second condenser to the second evaporator,
when a plurality of heat generating components are required to be cooled.
Regarding claim 11, the combination of Chang, Chesser and Chiriac discloses:
a first wall (Chiriac, the pipe/conduit wall of conduit -220-) configured to separate the first channel (Chang, 230) from the second channel (Chang, 240); and
a second wall (Chiriac, the pipe/conduit wall of the conduit leading from compressor -108- to condenser -112B-) configured to separate the first channel (Chang, 230) from the third channel (Chiriac, the conduit leading from the outlet of the second condenser -112B- and the inlet of the second evaporator -110B-).
Regarding claim 19, please refer to the rejection of claim 10, above.
Regarding claim 23, the recitation “the first micro-pump is oriented to pump the fluid in the second channel in a first direction when the thermosiphon is in a first orientation; and the second micro-pump is oriented to pump the fluid in the third channel in a second direction different from the first direction when the thermosiphon is in a second orientation different from the first orientation” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the cooling device taught by the combination of Chang, Chesser and Chiriac is capable of being used as claimed.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Chang and Chesser in view of Belits et al. (US 2005/0217829, herein “Belits”).
Regarding claim 12, the combination of Chang and Chesser does not disclose:
a second evaporator having an inlet and an outlet;
a third channel coupled between another outlet of the first condenser and the inlet of the second evaporator; and
a second micro-pump located in the third channel and operable to pump the fluid in the third channel from the first condenser to the second evaporator.
However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, section VI, part B. In this case, duplicating one or more of the evaporators, channels and pumps of the combination of Chang and Chesser and having a third channel coupled between another outlet of the first condenser and the inlet of the second evaporator would be obvious to a person of skill in the art since the second evaporator needs to be in fluid communication with the first condenser. Further, a third channel would necessarily be formed between the new (second) evaporator and the only one condenser as well as locating the second micro-pump in the newly formed channel since the existing (second) channel for a liquid fluid already has a micro-pump, and for the same purpose.
Furthermore, Belits, also directed to a thermosiphon based cooling system for electronics, teaches that cooling systems for electronic devices comprising a first and a second evaporators (5) couple to a single or first condenser (10) (fig. 2) wherein, for instance, there are channels (8) connecting opposite ends of the condenser (10) to a respective evaporator (8) (fig. 2), are known in the art, as an obvious variation of cooling systems comprising a single evaporator and a single condenser (fig. 1), and as required if, for instance, a plurality of heat generating components (Belits, 2) apart from each other, are in need to be cooled [par. 0059, lines 4-8].
Therefore, it would have been obvious to one of skill in the art, before the filing date of the claimed invention, to incorporate in the combination of Chang and Chesser the teachings of Belits about the concept of having a thermosiphon-based cooling system comprising two evaporators and a single condenser as an obvious variation of a thermosiphon-based cooling system comprising a single evaporator and a single condenser, to have:
a second evaporator having an inlet and an outlet;
a third channel coupled between another outlet of the first condenser and the inlet of the second evaporator; and
a second micro-pump located in the third channel and operable to pump the fluid in the third channel from the first condenser to the second evaporator,
when a plurality of heat generating components are required to be cooled.
Regarding claim 14, the combination of Chang, Chesser and Belits discloses:
a first wall (Belits, the pipe/conduit wall of conduit -8-) configured to separate the first channel (Chang, 230) from the second channel (Chang, 240); and
a second wall (Belits, the pipe/conduit wall of the conduit -13-) configured to separate the first channel (Chang, 230) from the third channel (Belits, 8).



Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they do not apply to the new grounds of rejection presented in this office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763